Citation Nr: 1204790	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 1998, for the award of service connection for major depression.  

2.  Entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to March 1967.  He had additional service with a Reserve unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, wherein the Veteran was assigned an effective date of August 17, 1998, for the grant of service connection for depression and for the assignment of a 40 percent disability rating for his service-connected lumbar strain.  The Veteran disagreed with the effective date assigned.

On April 26, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

During the April 26, 2011, hearing, the Veteran indicated his desire to file a claim of service connection for a back disability other than lumbar strain, to include degenerative disc disease.  As a claim of service connection for degenerative disc disease was previously denied by the Board in September 2005, and a petition to reopen that finally denied claim has not been acted upon by the RO, the issue is not currently before the Board; hence, that claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.

Also at his hearing, the Veteran submitted additional evidence in support of his claim, but waived consideration of this evidence by the AOJ.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence that has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2011).  The record also reflects the addition of evidence since the issuance of a July 2008 SOC.  However, that evidence is either duplicative of other evidence already of record or is irrelevant to the issue decided below.

(The decision below addresses the issue of entitlement to an effective date earlier than August 17, 1998, for the award of service connection for major depression.  The issue of entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran first filed a claim of service connection for depression on August 17, 1998.


CONCLUSION OF LAW

The assignment of an effective date earlier than August 17, 1998, for the award of service connection for major depression is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran's claim of service connection for depression was granted in a September 2005 Board decision.  A disability rating and effective date was assigned via an RO decision issued later that same month.  The Board notes that the decision in Dingess, supra, was issued approximately six months after the Veteran was granted service connection for depression.  Thus, notice provided prior to the assignment of an effective for his award of service connection for depression did not include the general criteria for assigning disability ratings and effective dates as required by Dingess, supra.  Nevertheless, in March 2006, the Veteran was provided notice on how disability ratings and effective dates are assigned.  The Veteran thereafter disagreed with his assigned effective date and the matter received consideration by a decision review officer in a July 2008 statement of the case (SOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  

The Board also finds that the Veteran has demonstrated actual knowledge of the evidence necessary to substantiate a claim of entitlement to an earlier effective date, as he asserted during his April 2011 hearing that, read sympathetically, a May 1973 notice of disagreement (NOD) raised an informal claim for depression.  The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the Veteran had a meaningful opportunity to participate in the development of the issue currently before the Board.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim thus affording a meaningful opportunity to participate in the adjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied. 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private medical records, as well as statements from the Veteran, to include his April 2011 hearing testimony.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Effective Date

By a September 2005 Board decision, the Veteran was granted service connection for major depression as a disability that was secondary to his service-connected lumbar strain.  By a rating decision dated that same month, the RO assigned an effective date of August 17, 1998, for the award of service connection.

The Veteran contends that the award of service for depression should have an earlier effective date.  In his NOD, he states that in a 1973 filing, he indicated irritability and nervousness, which he asserts raised an informal claim for depression with anxiety and irritability.  He thus requests consideration of an effective date in 1973.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011).  The United States Court of Appeals for Veterans Claims (Court) has indicated that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2011).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the record reveals that the Veteran filed an application for VA compensation in April 1967, wherein he specifically claimed entitlement to service connection for a back disability.  Nothing in that application can be read as raising a claim of service connection for depression.  Further, the Veteran does not assert that he filed a claim of service connection for depression at any time prior to discharge from active military service, or within one year of his March 1967 separation from service.  Consequently, the effective date for the award of service connection for depression shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that in August 1998, the Veteran specifically requested re-evaluation of his service-connected low back disability and service connection for depression secondary to his low back disability.  Thus, the RO assigned the effective date for the award of service connection for depression as the date of receipt of the Veteran's claim, which it determined to be the August 17, 1998, filing.  Upon review of the entirety of the evidence presently of record, the Board finds no document of record that was received by the RO earlier than August 17, 1998, that could be construed as a claim of service connection for depression or any other psychiatric disorder.  

Specifically, the Board has considered the Veteran's argument that, read sympathetically, his May 1973 NOD raised an informal claim for depression.  In that regard, the Board notes that in March 1973, the RO had continued a 10 percent evaluation for the Veteran's service-connected lumbar strain.  In May 1973, the RO received the Veteran's NOD as to the rating assigned for his lumbar strain.  Within his NOD, the Veteran stated the he became very uncomfortable when he sat for any length of time, which "makes [him] very nervous because [he] work[s] in a[n] office and can't sit at [his] desk [for] long."  The Veteran expressed concern that low productivity could lead to dismissal from employment.  Although the Veteran expressed some level of stress related to the effect his back disability might have on his job, this expression can be taken as nothing more than concern over losing his job on account of his back disability.  The Board finds no evidence of intent to apply for service connection for a specified disability such as major depression or any other psychiatric disability, within the Veteran's May 1973 NOD.  As noted, an expression of worry about the effect of his back disability on his continued employment is not the same as a claim for a disability.

The Board notes that a March 1975 VA examination report, pertaining to an examination in connection with the Veteran's service-connected back disability, notes the Veteran's assertion that he had "become very nervous."  The examination report evidences no intent by the Veteran to seek benefits related to his feelings of nervousness.  A private medical record dated in February 1986 indicates that the Veteran had been feeling depressed; an assessment of depression was made.  Again, there is no indication from this document that the Veteran desired to seek compensation related to his depression.  Indeed, in July 1987, the Veteran requested an increased evaluation for his service-connected pulmonary emphysema.  No mention of a psychiatric disability was made at the time of that claim, nor during its adjudication.  In this regard the Board has considered the report of an August 1987 examination, conducted in connection with that claim, wherein the Veteran expressed anger over a physician who had examined him in connection with a claim for worker's compensation.  The Veteran noted that the physician had found that he had a pre-existing borderline personality disorder prior to his industrial accident and stated that the physician's lies had "caused [him] to suffer a posttraumatic stress syndrome due to [his] honorable military service and [the physician's] lies."  Again, the Veteran's statement expresses no intent to apply for benefits related to any psychiatric disorder.  

As stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although symptoms of a psychiatric disability may have been present and a diagnosis of depression was made before August 17, 1998, none of those treatment records can serve as a basis for award of an earlier effective date because, as discussed above, there was no evidence of intent by the Veteran to seek benefits based on his psychiatric symptoms.  The regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2011).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's claim is not one of these types of claims.  See 38 C.F.R. § 3.160 (2011).  

Therefore, while the Veteran contends that the effective date should be earlier than August 17, 1998, for his award of service connection for depression, secondary to his service-connected lumbar strain, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no specific claim of service connection for depression or any other psychiatric disability that was received earlier than August 17, 1998.  Consequently, the assignment of an effective date earlier than August 17, 1998, for the award of service connection for depression is not warranted.


ORDER

Entitlement to an effective date earlier than August 17, 1998, for the award of service connection for depression is denied.



REMAND

The Veteran was initially awarded service connection for lumbar strain in April 1967, evaluated as 10 percent disabling from October 1, 1967.  The 10 percent rating was confirmed via an October 1968 rating decision.  The Veteran did not appeal that decision, and it became final.  In February 1973, the Veteran underwent a routine re-examination of his service-connected disability.  Thereafter, in March 1973, the RO continued the Veteran's 10 percent disability rating for his service-connected lumbar strain.  In May 1973, the Veteran filed an NOD as to the assigned disability rating, asserting that a rating in excess of 10 percent was warranted.  In July 1973, the RO issued a decision in which a 20 percent rating was assigned for the Veteran's service-connected lumbar strain, effective from February 14, 1973.  In its decision, the RO stated that "[i]t is considered that [the Veteran's] appeal is satisfied, a substantial increase in compensation is granted."  No further action was taken regarding the Veteran's disagreement with the March 1973 rating decision.

In August 1998, the Veteran requested a higher evaluation for his service-connected lumbar strain.  He also asserted that there was clear and unmistakable error (CUE) in all prior rating decisions.  In January 2002, the RO issued a statement of the case (SOC) wherein it denied a rating greater than 20 percent for the Veteran's service-connected lumbar strain and found no CUE in rating decisions dated in April and October 1968.  As to the March 1973 rating decision, the RO noted that the Veteran's assertion of CUE as to that decision was moot on account of the fact that the issue decided therein was still pending.  

The Veteran appealed, among other things, the RO's denial of a rating greater than 20 percent for his service-connected lumbar strain and in a September 2005 decision, the Board assigned a 40 percent rating to that service-connected disability.  In implementing the Board's decision, the RO, in September 2005, assigned an effective date of August 17, 1998, for the assignment of a 40 percent evaluation, which it indicated was that date of the Veteran's claim for an increased rating.   

Where, as here, a veteran challenges a rating assigned to a service-connected disability and is subsequently assigned a higher rating, which is less than the maximum allowable rating, the veteran's appeal with respect to the rating remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to a RO decision, a subsequent decision that awards a benefit, but less than the maximum benefit available, does not abrogate the pending appeal).  Because there is no indication that the Veteran withdrew his May 1973 NOD with respect to his disagreement with the 10 percent rating assigned for his service-connected lumbar strain, or that the 20 percent evaluation assigned by the RO in July 1973 had satisfied his appeal for a higher evaluation, the Board concludes that the Veteran's claim for an increased rating had been pending from 1973 when the Board awarded him a 40 percent rating in September 2005.  Accordingly, in assigning an effective date for the award of the 40 percent rating, the RO erred when it failed to consider whether the Veteran may have been entitled to disability rating of 40 percent prior to August 17, 1998, as the date of the claim leading to the assignment of a 40 percent rating was in 1973.  Given the facts of this case, the Board finds that the matter must be remanded to the agency of original jurisdiction to consider in the first instance whether, based on all of the evidence of record, the Veteran was entitled to a rating of 40 percent prior to August 17, 1998.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran should be contacted and asked to identify all sources of treatment or evaluation for his back since 1973.  The AOJ, with proper authorization where necessary, should search for all records that might reflect the severity of the Veteran's service-connected lumbar strain since February 1973.

2.  After completing any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


